IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00317-CR

CHAZ ANTHONY PHILLIP JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F50789


                                      ORDER


      In Trial Court Case No. F50789, appellant Chaz Anthony Phillip Jones pled guilty

to one count of Aggravated Sexual Assault of a Child (Count I), one count of Online

Solicitation of a Minor (Count II), and one count of Possession of a Controlled Substance

under 1 gram (Count III). After a bench trial for punishment, the court assessed Jones’s

punishment at 45 years in prison on Count I, 20 years in prison on Count II, and 2 years

in state jail, probated for two years on Count III. Three judgments were signed, one for

each count.
        Jones filed one notice of appeal, showing his desire to appeal from “the judgment

of conviction and sentence” rendered against him in Trial Court Case No. F50789. The

appeal therefore bears one case number, Court of Appeals No. 10-17-00317-CR.

        Jones’s appointed appellate counsel filed a brief challenging only the judgments

and sentences for Counts I and II. Because Jones did not challenge the judgment for

Count III, a brief bringing any alleged error or an Anders-type motion to withdraw and a

supporting brief as to Count III must be filed in this proceeding within 30 days from the

date of this order. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). If counsel files a motion to withdraw, counsel should also file a motion to sever

as to that count. See Kirven v. State, No. 10-14-00122-CR (Tex. App.—Waco Oct. 22, 2015,

order) (not designated for publication). See also Loredo v. State, No. 10-15-00322-CR (Tex.

App—Waco Apr. 21, 2016, order) (not designated for publication); Keene v. State, No. 10-

15-00389-CR (Tex. App.—Waco Feb. 15, 2017, order) (not designated for publication).



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 28, 2018
Jones v. State                                                                       Page 2